UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------x

ASHIK ISLAM, MD and AMINUL ISLAM, MD,         Memorandum & Order
                                              18-cv-2535(KAM)(LB)
                Plaintiffs,


                 -against-

DR. MELISA, Class Professor; PROFESSOR
TIM CORKERY, Speech Department
Coordinator; MICHELLE SABIO, International
Counselor; PROVOST PANAYIOTIS MELETIES;
City University of New York (CUNY) -
York College; NEW YORK CITY TRANSIT
AUTHORITY; MTA NEW YORK CITY TRANSIT;
VISA OFFICER/CONSULAR,

               Defendants.
---------------------------------------x
MATSUMOTO, United States District Judge:

          Ashik Islam, MD, and his father, Aminul Islam, MD,

both currently residing in Bangladesh, commenced this pro se

action on April 26, 2018, alleging violations of Ashik Islam’s

rights.   The complaint names as defendants New York City Transit

Authority (“NYC Transit Authority”), MTA New York City Transit

(the “MTA”), the Visa Officer/Consular of the United States

Embassy in Dhaka, Bangladesh (the “Visa Officer”), Professor Dr.

Melisa (“Dr. Melisa”), Professor Tim Corkery (“Professor

Corkery”), International Counselor Michelle Sabio (“Counselor

Sabio”), Provost Panayiotis Meleties (“Provost Meleties”), and

City University of New York – York College (“CUNY”)

(collectively, “defendants”).   Plaintiffs have paid the


                                 1
requisite filing fee to bring this action.    For the reasons

discussed below, the Clerk of Court is directed to dismiss the

claims of Aminul Islam from the action without prejudice.    For

the reasons discussed below, pro se plaintiff Ashik Islam’s

(“plaintiff”) claims are dismissed in part.

                            BACKGROUND

           On September 15, 2013, plaintiff, who at the time was

an international student enrolled in his last semester at CUNY–

York College, slipped and fell on a “faulty” escalator at the

Jamaica Van Wyck subway station in Queens, New York.    (ECF No.

1, Complaint (“Compl.”) at 5.)   Plaintiff states that he “was in

pain and suffered more than four months all together.”    (Id.)

He informed his professor, Dr. Melissa, and the Speech

Development Coordinator, Professor Corkery, about the incident.

(Id.)   Due to his injury, plaintiff “could not appear for the

classes of Speech 101” and “missed over two months” of school,

though he submitted his other course work via email.    (Id.)

           According to plaintiff, his injury and subsequent

inability to attend class in person set off a series of events

that prevented him from receiving his BS Certificate in

Pharmaceutical Science, despite having 130 credits, which was 10

credits above the requirement to receive his BS Certificate.

First, plaintiff alleges that he informed Professor Corkery that

because plaintiff was “an International Student and Fall 2013


                                 2
[was his] last Semester, if [he] [got] a “F” grade, [he would]

have to take again 12 Credits for the following Semester.”

(Id.)   Nonetheless, Professor Corkery advised plaintiff to

appear for his final exam and that he would “take care of it”

for plaintiff and “do something positively in favor of

[plaintiff].”   (Id.)   Second, plaintiff alleges that Counselor

Sabio advised plaintiff to leave the country within “30 days

after auditing for [his] graduation.”      (Id.)    Following that

advice, plaintiff left the United States on January 24, 2014.

(Id.)   Counselor Sabio also informed plaintiff that the college

would mail plaintiff his BS Certificate in June 2014.         (Id.)

           Upon returning to Bangladesh, plaintiff was informed

that the college could not issue his BS Certificate because he

received an “F” in Speech 101.    (Id. at 6.)      Plaintiff explained

to Provost Meleties “the whole scenario,” including the advice

he received from Professor Corkery.    (Id.)      After some back and

forth over email, Provost Meleties permitted plaintiff to submit

an online assignment for Speech 101.      (Id.)    Plaintiff “set up

[his] speech on [his] cell phone and uploaded it through [his]

brother’s You Tube account,” emailed it to Professor Corkery,

and informed Provost Meleties.    (Id.)    Professor Corkery

allegedly advised plaintiff that this would not suffice because

plaintiff “could not provide [his] picture.”        (Id.)   Plaintiff

informed Professor Corkery that he “could not upload [his]


                                  3
picture” because he “did not know how to do it,” and, moreover,

that no one told plaintiff that he needed to include his picture

with the speech. (Id.)   Plaintiff also “contacted [Provost

Meleties] about this.”   (Id.)   Nonetheless, both Provost

Meleties and Professor Corkery “rejected [plaintiff’s] request

to accept [the online submission].”      (Id.)

          Plaintiff alleges that on an unspecified date Provost

Meleties advised him to apply to be readmitted to the school to

complete three course credits.    (Id. at 6.)    Plaintiff states

that he “applied again as an F-1 Student and got accepted,” but

the woman at the United States Embassy who interviewed plaintiff

“did not grant [him] an F-1 Visa.”      (Id.)

          Plaintiff states that on December 6, 2017, he received

an email from Provost Meleties denying his request to receive

his BS certificate.   (Id. at 4.)

          Plaintiff alleges that he is “jobless, lost [his]

social status and never will get an official job because [he]

[doesn’t] have Certificate of Bachelor or Masters Degree and

also qualifying age,” and his “life is destroyed and became

unstable and miserable.”   (Id. at 7.)     Moreover, plaintiff

explains that he “spent 5 years in US for education and [his]

family has spent more than US $125,000.00 for [his] education.”

(Id.)




                                    4
          Plaintiff alleges that the named defendants are

“liable for everything.”   (Id. at 7.)   Specifically, plaintiff

alleges that defendants: (1) violated the Student’s Bill of

Rights and/or the International Student’s Bill of Rights;

(2) “not considered Human Rights;” (3) “did not follow the Equal

Protection of the Law;” (4) discriminated against plaintiff

because he is “from a poor country and different race, color and

religion;” (5) “had negligence and misguiding” with respect to

plaintiff’s course credits, both those from the East West

University of Bangladesh and those from CUNY; (6) “destroyed

[plaintiff’s] educational life;” and (7) “destroyed

[plaintiff’s] career.”   (Id.)   Plaintiff also states that he is:

(1) “claiming personal injury” for the accident at the Jamaica

Van Wyck subway station and requesting $1.25 million in damages;

and (2) “claiming US Dollar 2.5 Millions as a compensation for

injury and make my life destroying, unstable and miserable from

all the parties involved in these matters.”    (Id. at 7-8.)   In

addition to seeking money damages, plaintiff seeks for CUNY to

issue him a BS Certificate and to be granted a “Visit Visa.”

(Id. at 8, 9.)

                         STANDARD OF REVIEW

          A complaint must plead sufficient facts to “state a

claim to relief that is plausible on its face.”    Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007).    “A claim has facial


                                  5
plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”    Iqbal, 556

U.S. at 678.   The plausibility standard does not impose an

across-the-board, heightened fact-pleading standard.    Boykin v.

KeyCorp, 521 F.3d 202, 213 (2d Cir. 2008).    Nor does it

“require[] a complaint to include specific evidence [or] factual

allegations in addition to those required by [Federal Rule of

Civil Procedure] 8.”   Arista Records, LLC v. Doe 3, 604 F.3d

110, 119 (2d Cir. 2010).   The plausibility standard does,

however, impose some burden to make factual allegations

supporting a claim for relief beyond “an unadorned, the-

defendant-unlawfully-harmed-me accusation.”    Iqbal, 556 U.S.

678.

          Further, a plaintiff seeking to bring a lawsuit in

federal court must establish that the court has subject matter

jurisdiction over the action.   See, e.g., Rene v. Citibank NA,

32 F. Supp. 2d 539, 541 (E.D.N.Y. 1999).   “[F]ailure of subject

matter jurisdiction is not waivable and may be raised at any

time by a party or by the court sua sponte.    If subject matter

jurisdiction is lacking, the action must be dismissed.”

Lyndonville Sav. Bank & Trust Co. v. Lussier, 211 F.3d 697, 700–

01 (2d Cir. 2000) (citations omitted); see Fed. R. Civ. P.

12(h)(3) (“If the court determines at any time that it lacks


                                 6
subject-matter jurisdiction, the court must dismiss the

action.”).

           Where, as here, the plaintiff is proceeding pro se,

courts are required to construe the plaintiff’s pleadings

liberally.   See, e.g., Sealed Plaintiff v. Sealed Defendant, 537

F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197, 200 (2d Cir. 2004).   Although liberally interpreted, a pro

se complaint still must state a claim to relief that is

plausible on its face.   Mancuso v. Hynes, 379 F. App’x 60, 61

(2d Cir. 2010).

                              DISCUSSION

I.   Aminul Islam

           The court dismisses the claims of Aminul Islam.   To

bring suit in a federal court, a plaintiff must establish that

he has standing to pursue his claims under Article III of the

United States Constitution.    Lujan v. Defenders of Wildlife, 504

U.S. 555, 559-60 (1992).   “To establish that a case or

controversy exists so as to confer standing under Article III, a

plaintiff must satisfy three elements: (a) the plaintiff must

suffer an ‘injury in fact,’ (b) that injury must be ‘fairly

traceable’ to the challenged action, and (c) the injury must be

likely to be ‘redressed by a favorable decision’ of the federal

court.”   Natural Res. Def. Council, Inc. v. U.S. Food & Drug

Admin., 710 F.3d 71, 79 (2d Cir. 2013) (quoting Lujan, 504 U.S.


                                  7
at 560-61); see also Hollingsworth v. Perry, 570 U.S. 693, 704

(2013) (“[F]or a federal court to have authority under the

Constitution to settle a dispute, the party before it must seek

a remedy for a personal and tangible harm.”).

           Aminul Islam fails to establish standing because the

complaint pertains to him only insofar as his name is in the

caption and he has signed the complaint.    The complaint does not

set forth any facts personal to him or assert any claims on his

behalf.   Nor does Aminul Islam allege any injury in fact that he

claims was caused to himself by the defendants’ actions.

Moreover, plaintiff cannot bring claims on behalf of his son or

represent him in this action.    See Iannaccone v. Law, 142 F.3d

553, 558 (2d Cir. 1998) (“[B]ecause pro se means to appear for

one’s self, a person may not appear on another person’s behalf

in the other’s cause.”).    Therefore, Aminul Islam’s claims are

dismissed without prejudice.

II.   Plaintiff’s Denial of Visa Claim

           The court lacks subject matter jurisdiction to

consider the claims of plaintiff Ashik Islam that he was

improperly denied an F-1 Visa to return to the United States.

Under the doctrine of consular nonreviewability, a consular

officer’s decision to deny a visa application is generally

immune from judicial review.    Am. Acad. of Religion v.

Napolitano, 573 F.3d 115, 123 (2d Cir. 2009).    The doctrine of


                                  8
consular nonreviewability “reflects the plenary power of

Congress to prescribe the terms and conditions upon which [non-

U.S. citizens] may come to this country, and to have its

declared policy in that regard enforced exclusively through

executive officers, without judicial intervention.”   Khanom v.

Kerry, 37 F. Supp. 3d 567, 574 (E.D.N.Y. 2014) (internal

quotation marks omitted) (quoting Hsieh v. Kiley, 569 F.2d 1179,

1181 (2d Cir. 1978)).   Courts within the Second Circuit have

consistently refused to review consular officers’ decisions to

suspend or deny immigration visas.   See, e.g., Lleshi v. Kerry,

127 F. Supp. 3d 196, 201 (S.D.N.Y. 2015) (collecting cases).

This holds true “even if that decision’s foundation was

erroneous, arbitrary, or contrary to agency regulations.”     Id.

at 200 (quoting Ngassam v. Chertoff, 590 F. Supp. 2d 461, 467

(S.D.N.Y. 2008)).

          Courts have carved out a limited exception to the

consular nonreviewability doctrine “in cases brought by U.S.

citizens raising constitutional, rather than statutory, claims.”

Am. Acad. of Religion v. Chertoff, 463 F. Supp. 2d 400, 417

(S.D.N.Y. 2006); see Kerry v. Din, 135 S. Ct. 2128, 2140 (2015).

However, this limited exception does not apply in the instant

action as plaintiff is not a United States citizen.   Thus,

plaintiff’s claims against the Visa Officer are dismissed, as is




                                 9
the defendant, the “Visa Officer/Consular” from the U.S. Embassy

in Bangladesh.

                                 CONCLUSION

                  Accordingly, the claims of Aminul Islam are

dismissed without prejudice. 1       The Clerk of Court is directed to

terminate Aminul Islam from the action without prejudice.

Plaintiff Ashik Islam’s claims against the Visa Officer are

dismissed and defendant, the “Visa Officer/Consular” from the

U.S. Embassy in Bangladesh, is also dismissed.           Plaintiff Ashik

Islam’s remaining claims shall proceed.

                  The case is referred to Magistrate Judge Lois

Bloom for pretrial supervision.        Although the filing fee has

been paid to bring this action, the Court certifies pursuant to

28 U.S.C. § 1915(a)(3) that any appeal would not be taken in

good faith and therefore in forma pauperis status is denied for

purpose of an appeal.      Coppedge v. United States, 269 U.S. 438,

444-45 (1962).




1 District courts generally do not dismiss a pro se complaint without granting
the plaintiff leave to amend. See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d
Cir. 2000). However, the court shall not grant leave to amend when it would
be futile. See id.(holding that district court was not required to grant
leave to replead where the complaint, liberally read, did not “suggest[ ]
that the plaintiff has a claim that she has inadequately or inartfully
pleaded and that she should therefore be given a chance to reframe”). Here,
Aminul Islam pleaded no facts related to himself and set forth no claims on
his own behalf. Further, Aminul Islam cannot bring claims on behalf of his
son, Ashik Islam or represent him in this action. See Iannaccone v. Law, 142
F.3d at 558. As such, repleading would be futile and the court does not grant
leave to replead.



                                     10
          The Clerk of Court is respectfully directed to serve

Ashik Islam and Aminul Islam with a copy of this Memorandum and

Order, and note service on the docket.



SO ORDERED.

                                    ___________/s/_______________
                                    Hon. Kiyo A. Matsumoto
                                    United States District Judge

Dated:    November 20, 2018
          Brooklyn, New York




                               11
